          Case 1:19-cv-11794-MKV Document 14 Filed 03/13/20 Page 1 of 2




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                         March 13, 2020


Via ECF

Hon. Barbara C. Moses, USMJ
United States District Court, SDNY
500 Pearl Street, Courtroom 20A
New York, NY 10007
Tel: 212-805-4880

                      Re: Smith v. BRP Development Corporation et al
                          Case No. 19-CV-11794 (MKV)(BCM)
                          Response to ECF No. 12

Dear Magistrate-Judge Moses:

         My firm represents plaintiff in the above-referenced action, and I respectfully write in
response to the Court’s March 12, 2020 order. After conferring with defense counsels and further
evaluation, Plaintiff is of the view that mediation without the defaulting defendant would not be
fruitful at this time. Also, despite our conversations with the Court on March 10, 2020, there was
still no counteroffer from the appearing defendants. The parties continue to be very far apart, and
the appearing defendants have also raised a significant issue about their ability to pay in any
settlement. The best approach is therefore to secure the involvement of the currently defaulting
defendant in some way of the other, including through the entry of default if necessary – as that
defendant is also liable to the Plaintiff under the FLSA and NYLL.

       We thank the Court in advance for its time and consideration.

Yours truly,

Abdul Hassan Law Group, PLLC




                                                1
        Case 1:19-cv-11794-MKV Document 14 Filed 03/13/20 Page 2 of 2



_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Defense counsels via ECF




                                      2
